RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 10-November-2022 with respect to application 17/124,544 filed 17-December-2020.  
Applicant has amended claims 1, 3, 4, 8, 10, 11 and 15-17, and has added new claim 21.
Claims 1-21 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1, 6-8, 13-15, 19 and 20 are rejected under 35 USC §103 as unpatentable over Mountain (United States Patent Application Publication # US 2016/0123741 A1) in view of Heck et al. (United States Patent Application Publication # US 2018/0276485 A1), hereinafter Heck, Sinha et al, (United States Patent Application Publication # US 2017/0123391 A1), hereinafter Sinha, and Zhang (United States Patent Application Publication # US 2014/0320282 A1).
Consider claim 1:  A server, Mountain discloses a Primary Television Device (PTR) (210) and/or server (218) for controlling a home automation and security system [Title; Abstract; Fig. 2-4; Para.0002, 0004, 0023-0024], comprising:
at least one processor; the PTR and/or server comprising processors (302) [Fig. 3, 7; Para. 0036, 0116-0117]
at least one memory, including computer program code, wherein the computer program code, when executed by operation of the at least one processor, causes an operation to be performed, the PTR or other computer (700) comprising memory with computer program instructions [Fig. 3, 7; Para. 0036, 0118-0121] and particularly with respect to a fire alarm module (220) [Fig. 3; Para. 0036]; the operation comprising:
receiving, by the server, one or more indications of a detected emergency in a building from one or more sensors distributed among one or more zones in the building, the one or more indications comprising a sensor reading level of the detected emergency and an identity of the one or more sensors; a method (100), performed by the PTR, receiving indication from one or more sensors distributed within a building, one or more signals indicative of a fire (step 102), the sensed conditions (reading levels) and identified locations (identity) analyzed by the PTR [Fig. 1, 5; Para. 0017-0019, 0099-0100];
determining, by the server, one or more zone danger levels of the detected emergency in the one or more zones, based on the identity of the one or more sensors indicating a location in the one or more zones, and based on the sensor reading level of the detected emergency of the one or more sensors in the one or more zones; the PTR determines whether an evacuation situation exists (a danger level) (step 104/504) [Fig. 1, 5; Para. 0019, 0101];
calculating, by the server, based on the one or more zone danger levels, a route danger level of one or more evacuation routes from one or more user interfaces located in the one or more zones in the building toward one or more respective exit locations of the building, each user interface is configured to control operation of an HVAC system of the building, the one or more evacuation routes comprising a sequence of one or more distance segments traversing the one or more zones having respective zone danger levels; that one or more exit routes are mapped (calculated) by the PTR (step 108/514) [Fig. 1, 5; Para. 0021, 0107];
determining, by the server, one or more safest evacuation routes of the one or more evacuation routes from the one or more user interfaces respectively located in the one or more zones, the safest evacuation routes having route danger levels that are less than a route danger level of other ones of the one or more evacuation routes from the respective user interfaces; that one or more exit routes may also be mapped based on locations of one or more persons in the building, where persons may be located by GPS location of associated mobile devices, the mobile device comprising display screens (user interfaces) (step 108/514) [Fig. 1, 5; Para. 0021, 0107];
transmitting, by the server, one or more depictions of the safest evacuation routes to the one or more user interfaces in the one or more zones for display on one or more display devices, wherein the one or more depictions are of the one or more safest routes transmitted to respective ones of the one or more user interfaces, based on the locations of the respective ones of the one or more user interfaces relative to the one or more exit locations and the detected emergency; that the PTR sends the one or more mapped exit routes to persons in the building for display on their associated mobile devices and/or proximate secondary televisions [Fig. 1, 5; Para. 0021, 0107]; and
receiving, by the server, updated indications of the detected emergency in the building from the one or more sensors, and in response, determining updated zone danger levels in the one or more zones, calculating updated route danger levels based on the updated zone danger levels, determining updated safest evacuation routes based on the updated route danger levels, and transmitting updated depictions of the safest evacuation routes to the one or more user interfaces for display; that the PTR may continue to monitor conditions, and to determine any changes to the risk assessments, and provide updates accordingly [Para. 0105];
wherein the one of more sensors comprise a plurality of sensors and the one or more zones comprise a plurality of predefined zones, each zone defined by at least one sensor in the building and at least one zone defined by multiple sensors in the building.
Mountain discloses: (a) that exit routes are selected (determined) as the shortest, quickest and/or easiest route avoiding fire or other dangers [Para. 0107] but does not specifically rank or select the route based on a danger level (i.e. safest route), the route danger level determined as a sum of determined zone danger levels traversed; and does not specifically disclose: (b) that user interfaces on which an exit path is displayed, is associated with an HVAC system, or (c) that zones of the building are each associated with at least one sensor, and that at least one zone is associated with at least two sensors.  These features were known in the prior art, however, and for example:
Heck discloses systems and methods for safe route determination [Title; Abstract; Fig. 1; Para. 0011-0012] and particularly: (a) that a risk score may be assigned to each of a plurality of geographic zones and that a route risk score may be computed as a weighted sum of traversed zone risk scores [Fig. 4-5; Para. 0025, 0054-0056; claim 1].
Sinha discloses a multi-function thermostat (214) which may be located in each of a plurality of rooms (zones) within a building [Title; Abstract; Fig. 1-2, 10-11, Para. 0005, 0080, 0085] and particularly that evacuation instructions and/or map may be displayed on the thermostat in an emergency [Fig. 15, 17, 18; Para. 0168, 0171-0185; claim 9].
Zhang discloses a building evacuation system [Title; Abstract; Fig. 3-4; Para. 0001, Para. 0021], and specifically that each room (zone) of a building has one sensor, but may have more, and larger rooms may have two sensors, but may have more [Fig. 3A; Para. 0021].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: determine escape routes based on a route danger level computed as a weighted sum of determined zone danger levels of zones traversed, as taught by Heck; (b) that a thermostat (user interface) (associated with an HVAC system) within various rooms, may display an evacuation map and/or instructions in an emergency, as taught by Sinha, and (c) where each room of a building has at least one sensor, and larger rooms have two or more sensors, as taught by Zhang, and applied to a home automation system, including capability of facilitating evacuation routes in emergency situations as taught by Mountain, where: (a) summation of weighted parameters to determine a total aggregate parameter, is a known algorithmic method and effectively applied to route selection, (b) where a thermostat is generally available and installed in each room of a building, is electrically powered and connected to building management systems, therefore available in the event of an emergency; and (c) separate sensors for each zone or room allow an event to be localized to the particular room or zone, and where multiple sensors may be required to effectively monitor a large space. 
Consider claim 6 and as applied to claim 1:  The server of claim 1, further comprising:
the at least one memory, including computer program code, wherein the computer program code, when executed by operation of the at least one processor, causes an operation to be performed comprising:
calculating, by the server, the safest evacuation route, based at least on one of [1] avoiding where the emergency has been located and is currently located, or [2] avoiding where the emergency is predicted to be located. [Mountain: Para. 0107].
Consider claim 7 and as applied to claim 1:  The server of claim 1, wherein when the sensor for detecting an emergency is at least one of a gunshot sensor, a fire sensor, an explosion sensor, a hazardous materials release sensor, a natural gas leak sensor, a smoke sensor, a plumbing flooding sensor, a power failure sensor, or an elevator failure sensor. [Mountain: Fig. 4; Para. 0018, 0057].
Consider claim 8:  A computer program product comprising computer executable program code recorded on a computer readable non-transitory storage medium, Mountain discloses a Primary Television Device (PTR) (210) and/or server (218) for controlling a home automation and security system [Title; Abstract; Fig. 2-4; Para.0002, 0004, 0023-0024], the PTR or other computer (700) comprising memory with computer program instructions for controlling operation of the PTR [Fig. 3, 7; Para. 0036, 0118-0121], the computer executable program code comprising:
code for receiving, by the server, one or more indications of a detected emergency in a building from one or more sensors distributed among one or more zones in the building, the one or more indications comprising a sensor reading level of the detected emergency and an identity of the one or more sensors; a method (100), performed by the PTR, receiving indication from one or more sensors distributed within a building, one or more signals indicative of a fire (step 102), the sensed conditions (reading levels) and identified locations (identity) analyzed by the PTR [Fig. 1, 5; Para. 0017-0019, 0099-0100];
code for determining, by the server, one or more zone danger levels of the detected emergency in the one or more zones, based on the identity of the one or more sensors indicating a location in the one or more zones, and based on the sensor reading level of the detected emergency of the one or more sensors in the one or more zones; wherein the PTR determines whether an evacuation situation exists (a danger level) (step 104/504) [Fig. 1, 5; Para. 0019, 0101];
code for calculating, by the server, based on the one or more zone danger levels, a route danger level of one or more evacuation routes from one or more user interfaces located in the one or more zones in the building toward one or more respective exit locations of the building, , each user interface is configured to control operation of an HVAC system of the building, the one or more evacuation routes comprising a sequence of one or more distance segments traversing the one or more zones having respective zone danger levels; that one or more exit routes are mapped (calculated) by the PTR (step 108/514) [Fig. 1, 5; Para. 0021, 0107];
code for determining, by the server, one or more safest evacuation routes of the one or more evacuation routes from the one or more user interfaces respectively located in the one or more zones, the safest evacuation routes having route danger levels that are less than a route danger level of other ones of the one or more evacuation routes from the respective user interfaces; that one or more exit routes may also be mapped based on locations of one or more persons in the building, where persons may be located by GPS location of associated mobile devices, the mobile device comprising display screens (user interfaces) (step 108/514) [Fig. 1, 5; Para. 0021, 0107];
code for transmitting, by the server, one or more depictions of the safest evacuation routes to the one or more user interfaces in the one or more zones for display on one or more display devices, wherein the one or more depictions are of the one or more safest routes transmitted to respective ones of the one or more user interfaces, based on the locations of the respective ones of the one or more user interfaces relative to the one or more exit locations and the detected emergency; that the PTR sends the one or more mapped exit routes to persons in the building for display on their associated mobile devices and/or proximate secondary televisions [Fig. 1, 5; Para. 0021, 0107]; and
code for receiving, by the server, updated indications of the detected emergency in the building from the one or more sensors, and in response, determining updated zone danger levels in the one or more zones, calculating updated route danger levels based on the updated zone danger levels, determining updated safest evacuation routes based on the updated route danger levels, and transmitting updated depictions of the safest evacuation routes to the one or more user interfaces for display; that the PTR may continue to monitor conditions, and to determine any changes to the risk assessments, and provide updates accordingly [Para. 0105];
wherein the one of more sensors comprise a plurality of sensors and the one or more zones comprise a plurality of predefined zones, each zone defined by at least one sensor in the building and at least one zone defined by multiple sensors in the building.
Mountain discloses that exit routes are selected (determined) as the shortest, quickest and/or easiest route avoiding fire or other dangers [Para. 0107] but does not specifically: (a) rank or select the route based on a danger level (i.e. safest route), the route danger level determined as a sum of determined zone danger levels traversed; and also does not specifically disclose: (b) that user interfaces on which an exit path is displayed, is associated with an HVAC system, or (c) that zones of the building are each associated with at least one sensor, and that at least one zone is associated with at least two sensors.  These features were known in the prior art, however, and for example:
Heck discloses systems and methods for safe route determination [Title; Abstract; Fig. 1; Para. 0011-0012] and particularly: (a) that a risk score may be assigned to each of a plurality of geographic zones and that a route risk score may be computed as a weighted sum of traversed zone risk scores [Fig. 4-5; Para. 0025, 0054-0056; claim 1].
Sinha discloses a multi-function thermostat (214) which may be located in each of a plurality of rooms (zones) within a building [Title; Abstract; Fig. 1-2, 10-11, Para. 0005, 0080, 0085] and particularly that evacuation instructions and/or map may be displayed on the thermostat in an emergency [Fig. 15, 17, 18; Para. 0168, 0171-0185; claim 9].
Zhang discloses a building evacuation system [Title; Abstract; Fig. 3-4; Para. 0001, Para. 0021], and specifically that each room (zone) of a building has one sensor, but may have more, and larger rooms may have two sensors, but may have more [Fig. 3A; Para. 0021].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: determine escape routes based on a route danger level computed as a weighted sum of determined zone danger levels of zones traversed, as taught by Heck; (b) that a thermostat (user interface) (associated with an HVAC system) within various rooms, may display an evacuation map and/or instructions in an emergency, as taught by Sinha, and (c) where each room of a building has at least one sensor, and larger rooms have two or more sensors, as taught by Zhang, and applied to a computer program product for a home automation system, including capability of facilitating evacuation routes in emergency situations as taught by Mountain, where: (a) summation of weighted parameters to determine a total aggregate parameter, is a known algorithmic method and effectively applied to route selection, (b) where a thermostat is generally available and installed in each room of a building, is electrically powered and connected to building management systems, therefore available in the event of an emergency; and (c) separate sensors for each zone or room allow an event to be localized to the particular room or zone, and where multiple sensors may be required to effectively monitor a large space. 
Consider claim 13 and as applied to claim 8:  The computer program product of claim 8, further comprising:
code for calculating, by the server, the safest evacuation route, based at least on one of [1] avoiding where the emergency has been located and is currently located, or [2] avoiding where the emergency is predicted to be located. [Mountain: Para. 0107].
Consider claim 14 and as applied to claim 8:  The computer program product of claim 8, wherein when the sensor for detecting an emergency is at least one of a gunshot sensor, a fire sensor, an explosion sensor, a hazardous materials release sensor, a natural gas leak sensor, a smoke sensor, a plumbing flooding sensor, a power failure sensor, or an elevator failure sensor. [Mountain: Fig. 4; Para. 0018, 0057].
Consider claim 15:  A method, Mountain discloses a Primary Television Device (PTR) (210) and/or server (218) for controlling a home automation and security system [Title; Abstract; Fig. 2-4; Para.0002, 0004, 0023-0024], and a method of operation performed using computer program instructions [Fig. 3, 7; Para. 0036, 0118-0121], comprising:
receiving, by the server, one or more indications of a detected emergency in a building from one or more sensors distributed among one or more zones in the building, the one or more indications comprising a sensor reading level of the detected emergency and an identity of the one or more sensors; the method (100), performed by the PTR, receiving indication from one or more sensors distributed within a building, one or more signals indicative of a fire (step 102), the sensed conditions (reading levels) and identified locations (identity) analyzed by the PTR [Fig. 1, 5; Para. 0017-0019, 0099-0100];
determining, by the server, one or more zone danger levels of the detected emergency in the one or more zones, based on the identity of the one or more sensors indicating a location in the one or more zones, and based on the sensor reading level of the detected emergency of the one or more sensors in the one or more zones; wherein the PTR determines whether an evacuation situation exists (a danger level) (step 104/504) [Fig. 1, 5; Para. 0019, 0101];
calculating, by the server, a route danger level of one or more evacuation routes from one or more user interfaces located in the one or more zones in the building toward one or more respective exit locations of the building, each user interface is configured to control operation of an HVAC system of the building, the one or more evacuation routes comprising a sequence of one or more distance segments traversing the one or more zones having respective zone danger levels; that one or more exit routes are mapped (calculated) by the PTR (step 108/514) [Fig. 1, 5; Para. 0021, 0107];
determining, by the server, based on the one or more zone danger levels, one or more safest evacuation routes of the one or more evacuation routes from the one or more user interfaces respectively located in the one or more zones, the safest evacuation routes having route danger levels that are less than a route danger level of other ones of the one or more evacuation routes from the respective user interfaces; that one or more exit routes may also be mapped based on locations of one or more persons in the building, where persons may be located by GPS location of associated mobile devices, the mobile device comprising display screens (user interfaces) (step 108/514) [Fig. 1, 5; Para. 0021, 0107];
transmitting, by the server, one or more depictions of the safest evacuation routes to the one or more user interfaces in the one or more zones for display on one or more display devices, wherein the one or more depictions are of the one or more safest routes transmitted to respective ones of the one or more user interfaces, based on the locations of the respective ones of the one or more user interfaces relative to the one or more exit locations and the detected emergency; that the PTR sends the one or more mapped exit routes to persons in the building for display on their associated mobile devices and/or proximate secondary televisions [Fig. 1, 5; Para. 0021, 0107]; and
receiving, by the server, updated indications of the detected emergency in the building from the one or more sensors, and in response, determining updated zone danger levels in the one or more zones, calculating updated route danger levels based on the updated zone danger levels, determining updated safest evacuation routes based on the updated route danger levels, and transmitting updated depictions of the safest evacuation routes to the one or more user interfaces for display; and that the PTR may continue to monitor conditions, and to determine any changes to the risk assessments, and provide updates accordingly [Para. 0105];
wherein the one of more sensors comprise a plurality of sensors and the one or more zones comprise a plurality of predefined zones, each zone defined by at least one sensor in the building and at least one zone defined by multiple sensors in the building.
Mountain discloses: (a) that exit routes are selected (determined) as the shortest, quickest and/or easiest route avoiding fire or other dangers [Para. 0107] but does not specifically rank or select the route based on a danger level (i.e. safest route), the route danger level determined as a sum of determined zone danger levels traversed; and also does not specifically disclose: (b) that user interfaces on which an exit path is displayed, is associated with an HVAC system, or (c) that zones of the building are each associated with at least one sensor, and that at least one zone is associated with at least two sensors.  These features were known in the prior art, however, and for example:
Heck discloses systems and methods for safe route determination [Title; Abstract; Fig. 1; Para. 0011-0012] and particularly: (a) that a risk score may be assigned to each of a plurality of geographic zones and that a route risk score may be computed as a weighted sum of traversed zone risk scores [Fig. 4-5; Para. 0025, 0054-0056; claim 1].
Sinha discloses a multi-function thermostat (214) which may be located in each of a plurality of rooms (zones) within a building [Title; Abstract; Fig. 1-2, 10-11, Para. 0005, 0080, 0085] and particularly that evacuation instructions and/or map may be displayed on the thermostat in an emergency [Fig. 15, 17, 18; Para. 0168, 0171-0185; claim 9].
Zhang discloses a building evacuation system [Title; Abstract; Fig. 3-4; Para. 0001, Para. 0021], and specifically that each room (zone) of a building has one sensor, but may have more, and larger rooms may have two sensors, but may have more [Fig. 3A; Para. 0021].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: determine escape routes based on a route danger level computed as a weighted sum of determined zone danger levels of zones traversed, as taught by Heck; (b) that a thermostat (user interface) (associated with an HVAC system) within various rooms, may display an evacuation map and/or instructions in an emergency, as taught by Sinha, and (c) where each room of a building has at least one sensor, and larger rooms have two or more sensors, as taught by Zhang, and applied to a method of operating a home automation system, including capability of facilitating evacuation routes in emergency situations as taught by Mountain, where: (a) summation of weighted parameters to determine a total aggregate parameter, is a known algorithmic method and effectively applied to route selection, (b) where a thermostat is generally available and installed in each room of a building, is electrically powered and connected to building management systems, therefore available in the event of an emergency; and (c) separate sensors for each zone or room allow an event to be localized to the particular room or zone, and where multiple sensors may be required to effectively monitor a large space. 
Consider claim 19 and as applied to claim 15:  The method of claim 15, wherein when the sensor for detecting an emergency is at least one of a gunshot sensor, a fire sensor, an explosion sensor, a hazardous materials release sensor, a natural gas leak sensor, a smoke sensor, a plumbing flooding sensor, a power failure sensor, or an elevator failure sensor. [Mountain: Fig. 4; Para. 0018, 0057].
Consider claim 20 and as applied to claim 1:  The server of claim 1, wherein the server calculates the route danger level as a sum of products of the one or more distance segments times the respective zone danger levels of the one or more zones traversed. Heck discloses that a risk score may be assigned to each of a plurality of geographic zones; that a route risk score may be computed as a weighted sum of traversed zone risk scores, and particularly that the applied weights may be a function of segment length within each traversed [ Para. 0056].

Allowable Subject Matter
Objection is made to claims 2-5, 9-12 and 16-18 as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 10-November-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to objections made to claims 3, 4, 10, 11, 16 and 17 for informalities [Remarks: page 14]: Applicant’s amendment of these claims, obviates the objection, which has been withdrawn.
Consider Applicant’s remarks with respect to the rejection of claims 1, 4-8, 11-15 and 18-20 under 35 USC §103 over Mountain (US 2016/0123741 A1) and Spinelli (US 2017/0059343 A1) [Remarks: page 14-16]:
Regarding independent claim 1: Applicant’s argument, in summary, is that the applied references fail to teach or suggest the claim as presently amended, and in particular: (a) calculation of a route danger level of evacuation routes bases on one or more zone danger levels, and (b) a user interface configured to control operation of a building HVAC system. This argument has been considered, but has been rendered moot by a new rejection of the claim under 35 USC §103 over Mountain, Heck (US 2018/0276485 A1), Sinha (US 2017/0123391 A1) and Zhang (US 2014/0320282 A1) based on citations and analysis presented for claim 1 in this Office action, the new rejection necessitated by amendment of the claim, and where these features are taught by Heck, Sinha and/or Zhang.
Regarding claims 6, 7 and 20: No additional or separate arguments have been made with respect to these claims, and allowability asserted based on the alleged allowability of claim 1, from which they depend.  These claims are now also rejected under 35 USC §103 over Mountain, Heck, Sinha and Zhang, based on the new rejection of the base claim, and on additional citations and analysis presented for each in this Office action.
Regarding independent claim 8: This claim has been amended in similar fashion as for claim 1, and the same arguments for allowability have been presented.  These arguments are also rendered moot by a new rejection under 35 USC §103 over Mountain, Heck, Sinha and Zhang based on citations and analysis presented for claim 8 in this Office action, the new rejection necessitated by amendment of the claim.
Regarding claims 13 and 14: No additional or separate arguments have been made with respect to these claims, and allowability asserted based on the alleged allowability of claim 8, from which they depend.  These claims are now also rejected under 35 USC §103 over Mountain, Heck, Sinha and Zhang, based on the new rejection of the base claim, and on additional citations and analysis presented for each in this Office action.
Regarding independent claim 15: This claim has been amended in similar fashion as for claim 1, and the same arguments for allowability have been presented.  These arguments are also rendered moot by a new rejection under 35 USC §103 over Mountain, Heck, Sinha and Zhang based on citations and analysis presented for claim 15 in this Office action, the new rejection necessitated by amendment of the claim.
Regarding claim 19: No additional or separate arguments have been made with respect to this claim, and allowability asserted based on the alleged allowability of claim 15, from which it depends.  This claim is now also rejected under 35 USC §103 over Mountain, Heck, Sinha and Zhang, based on the new rejection of the base claim, and on additional citations and analysis presented in this Office action.
Regarding claims 2-5, 9-12 and 16-18: Applicant’s arguments with respect to these claims are also moot.  These claims have been determined to be allowable over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Coles (U.S. Patent Application Publication # US 2020/0226892 A1) disclosing a security system for detecting hazardous events and occupants in a building.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684